OPINION
{¶ 1} Defendant-appellant Victor Henderson, appeals from his conviction of six counts of Aggravated Robbery in violation of R.C.2911.01(A)(1), each count being a felony of the first degree. Henderson was sentenced to nine years in prison on each count to be served concurrently, a sentence which Henderson's counsel negotiated *Page 2 
with appellee State of Ohio. Henderson's appellate counsel has filed a brief pursuant to Anders v. California (1967), 386 U.S. 738,87 S. Ct. 1396, 19 L.Ed.2d. 493, indicating that there are no meritorious issues to be presented on appeal. By entry filed March 16, 2007, we advised Henderson that his appellate counsel had filed an Anders brief and allowed him sixty days within which to file his own pro se brief. Henderson has not filed his own pro se brief.
 {¶ 2} Pursuant to Anders, supra, we have independently reviewed the record. We agree with Henderson's appellate counsel that there are no meritorious issues presented on appeal. We reviewed the entire record and found that the trial court fully complied with the law in advising Henderson of his rights. Furthermore, the trial court accepted the sentence which had been negotiated by Henderson's counsel and the State of Ohio. Thus, an appeal is foreclosed under R.C. 2953.08(D)(1). Although Henderson initially requested a presentence investigation at the plea hearing, he waived his right to a presentence investigation and report when he failed to raise an objection at the final disposition on May 23, 2006. In fact, Henderson requested the court proceed with the negotiated sentence without benefit of a presentence report to accompany him to the institution.
 {¶ 3} We agree with Henderson's appellate counsel that no meritorious issues are present in this appeal.
Judgment affirmed.
  FAIN, J. and GRADY, J., concur. *Page 1